         Case 1:17-cv-10789-JGD Document 56 Filed 02/08/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS



  AMANDA JOHNSON,

                         Plaintiff,

                         v.                                  Case No. 1:17-cv-10789-JGD

  CENTRAL INTELLIGENCE AGENCY,

                         Defendant.



                  JOINT MOTION TO MODIFY SCHEDULING ORDER

       Pursuant to Fed. R. Civ. P. 16(b)(4) and L.R. 16.1(g), Plaintiff Dr. Amanda Johnson and

Defendant Central Intelligence Agency jointly request that this Court modify the existing

Scheduling Order and extend the deadline for submission of a Joint Status Report to March 29,

2019. The report is currently due on February 11, 2019.

       As further grounds for this motion, the parties state as follows:

       (1) Plaintiff Dr. Amanda Johnson filed this lawsuit on May 4, 2017, based on a Freedom

of Information Act (“FOIA”) request filed on December 19, 2014.

       (2) After an initial production of records, Defendant Central Intelligence Agency moved

for Summary Judgment on January 23, 2018.

       (3) Following briefing and oral argument, this Court denied Defendant’s motion on

September 17, 2018, and ordered Defendant to conduct “further searches, affidavits, and

productions in accordance with the rulings herein.” Memorandum of Decision and Order at 27,

ECF No. 52.




                                                 1
          Case 1:17-cv-10789-JGD Document 56 Filed 02/08/19 Page 2 of 4



       (4) On October 9, 2018, parties filed a Joint Status Report (ECF No. 54) to address the

Court’s order. The parties agreed in the joint status report to a record production schedule, which

was then adopted by the Court. (ECF No. 55).

       (5) On December 22, 2018, the United States federal government was partially shut

down. While Defendant Central Intelligence Agency remained open, Defendant’s counsel was

furloughed, and thus unable to discuss the case.

       (6) On January 4, 2019, pursuant to the schedule above, Defendant produced an

additional 305 documents, 302 of which were produced in segregable form with material with

sections withheld under FOIA exemptions (b)(3) and (b)(6). An undisclosed amount of

additional records were withheld under FOIA exemptions (b)(1), (b)(3), and (b)(6).

       (7) The partial government shutdown ended on January 25, 2019. Until then, the parties

were unable to confer about the substance of material that has been produced, the adequacy and

methods of the Defendant’s search, and other outstanding issues.

       (8) Since the shutdown ended, counsel for the parties have corresponded about the

produced records and are making progress. The parties hope to confer further in the coming

weeks in an effort to resolve the issues that Plaintiff may identify.

       (9) The parties agree that filing a joint status report by February 11, 2019 would not

provide sufficient time to resolve this matter. Therefore, parties request that the deadline be

extended until March 29, 2019.

       (10) The parties have agreed to file a Joint Status Report on March 29, 2019, to apprise

this Court of whether further issues remain outstanding in this matter, including the adequacy of

Defendant’s search and records produced. Plaintiff also plans to raise the issue of compensation

for attorneys’ fees and costs pursuant to 5 U.S.C. § 552(a)(4)(E).




                                                   2
         Case 1:17-cv-10789-JGD Document 56 Filed 02/08/19 Page 3 of 4



       WHEREFORE Plaintiff respectfully request that this Court:

       Modify the October 12, 2018 Scheduling Order, ECF No. 55, by extending the deadline

for parties to produce a further Joint Status Report from February 11, 2019 to March 29, 2019.

The parties request no other modifications to the Scheduling Order.



Dated: February 8, 2019                            Respectfully submitted,



 AMANDA JOHNSON,                                   CENTRAL INTELLIGENCE AGENCY,

 By her counsel,                                   By their attorneys,

   /s/ Andrew F. Sellars                           ANDREW LELLING
 ANDREW F. SELLARS (BBO No. 682690)                United States Attorney
 BU/MIT Technology Law Clinic
 Boston University School of Law                   By:     /s/ Anita Johnson         _
 765 Commonwealth Avenue                           ANITA JOHNSON (BBO No. 565540)
 Boston, MA 02215                                  Assistant United States Attorney
 sellars@bu.edu                                    United States Attorney’s Office
 Tel: (617) 358-7377                               John Joseph Moakley U.S. Courthouse
 Fax: (617) 353-6944                               One Courthouse Way - Suite 9200
                                                   Boston, MA 02210
                                                   (617) 748-3266
                                                   Anita.Johnson@usdoj.gov




                                               3
         Case 1:17-cv-10789-JGD Document 56 Filed 02/08/19 Page 4 of 4



                                      Certificate of Service

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing, on February 8, 2019.

                                                                    /s/ Andrew F. Sellars
